DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP-2010-183793 to Nakamura et al. (hereinafter Nakamura; provided by the Applicant on 6/2/2021) in view of Japanese Patent No. JP-2014-064424 to Ozawa et al. (hereinafter Ozawa; provided by the Applicant on 6/2/2021).

    PNG
    media_image1.png
    941
    802
    media_image1.png
    Greyscale

Regarding claim 1, Nakamura teaches a direct current motor (FIG. 1, 1), comprising:
two power feeding brushes (FIG. 1, 16, 17); and
commutator segments (FIG. 1, 31, 32, 33),
wherein the direct current motor is configured so that when one of the two power feeding brushes is in contact with two of the commutator segments (FIG. 1, 17, 31, 32; see annotated FIG. 1), the other one of the two power feeding brushes is in contact with only one of the commutator segments (FIG. 1, 16, 33; see annotated FIG. 1),
the direct current motor, further comprising:
an armature core (FIG. 1, 40) including teeth (see annotated FIG. 1);
windings (FIG. 1, a, b, c) respectively wound around the teeth, wherein the windings are set so that among the windings, a number of turns of a predetermined winding differs from a number of turns of the windings other than the predetermined winding (Paragraph [0023]);
a filter (FIG. 2, 23) configured to pass a current waveform configured to pass a current waveform (FIG. 4) generated by switching of a contact state of the power feeding brushes with the commutator segments.
Nakamura does not teach a calculator configured to calculate a rotation speed from the current waveform passed through the filter.
However, Ozawa teaches a DC motor controller featuring a calculator (FIG. 1, 11) configured to calculate a rotation speed (Paragraph [0034]) from a current waveform passed through a filter (FIG. 1, 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the rotation speed calculator of Ozawa into the direct current motor of Nakamura since the resulting rotation speed information could be used in feedback control of the motor.
Regarding claim 2, Nakamura in view of Ozawa teaches the direct current motor according to claim 1, wherein Ozawa further teaches the direct current motor further comprising a range determination section (FIG. 1, 8, 9, 13; Paragraph [0051]-[0053]) configured to determine a frequency range (Paragraph [0053]-[0054]) of a current waveform that is to be passed through the filter from a rotation speed corresponding to a detected current value.
Regarding claim 8, Nakamura teaches a direct current motor (FIG. 1, 1), comprising:
two power feeding brushes (FIG. 1, 16, 17); and
commutator segments (FIG. 1, 31, 32, 33),
wherein the direct current motor is configured so that when one of the two power feeding brushes is in contact with two of the commutator segments (FIG. 1, 17, 31, 32; see annotated FIG. 1), the other one of the two power feeding brushes is in contact with only one of the commutator segments (FIG. 1, 16, 33; see annotated FIG. 1),
the direct current motor, further comprising:
an armature core (FIG. 1, 40) including teeth (see annotated FIG. 1);
windings (FIG. 1, a, b, c) respectively wound around the teeth, wherein the windings are set so that among the windings, a number of turns of a predetermined winding differs from a number of turns of the windings other than the predetermined winding (Paragraph [0023]).
Nakamura does not teach a detector that detects a rotation speed from a current waveform generated by the difference in the number of turns.
However, Ozawa teaches a DC motor controller featuring a detector (FIG. 1, 30) that detects a rotation speed (Paragraph [0034]) from a current waveform generated by the difference in the number of turns.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the rotation speed detector of Ozawa into the direct current motor of Nakamura since the resulting rotation speed information could be used in feedback control of the motor.
Regarding claim 9, Nakamura in view of Ozawa teaches the direct current motor according to claim 8, wherein Ozawa further discloses the detector being configured to use a fast Fourier transform (Paragraph [0052]) to determine a frequency of the current waveform generated by the difference in the number of turns by, and the detector is configured to calculate a rotation speed from the frequency (Paragraph [0055]).
Regarding claim 10, Nakamura in view of Ozawa teaches the direct current motor according to claim 9, wherein Ozawa further teaches the detector being configured to determine a frequency range (Paragraph [0053]-[0054]) of the current waveform generated by the difference in the number of turns from a rotation speed corresponding to a detected current value, and obtain a frequency having the largest amplitude in the frequency range (Paragraph [0054]-[0055]) obtained by performing the fast Fourier transform on a current waveform as a frequency of the current waveform generated by the difference in the number of turns.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of U.S. Patent No. 9,270,216 to Knezevic.

    PNG
    media_image1.png
    941
    802
    media_image1.png
    Greyscale

Regarding claim 3, Nakamura teaches a direct current motor (FIG. 1, 1), comprising:
	an armature core (FIG. 1, 40) including teeth (see annotated FIG. 1);
	windings (FIG. 1, a, b, c) respectively wound around the teeth, wherein the windings are set so that among the windings, a number of turns of a predetermined winding differs from a number of turns of the windings other than the predetermined winding (Paragraph [0023]);
	a first filter (FIG. 2, 23) configured to pass a current waveform generated by the difference in the number of turns;
	two power feeding brushes (FIG. 1, 16, 17); and
	two commutator segments (FIG. 1, 31, 32, 33).
Nakamura does not teach a second filter configured to pass a current waveform generated by switching of a contact state of the two power feeding brushes with the commutator segments; and a detector configured to detect a waveform anomaly in current using the current waveform that passed through the first filter and the current waveform that passed through the second filter.
However, Knezevic teaches a motor control device featuring a second filter (FIG. 1, F2) configured to pass a current waveform generated by switching of a contact state of the two power feeding brushes with the commutator segments (FIG. 2, Sf2); and a detector configured to detect a waveform anomaly in current (Column 6, lines 5-41) using the current waveform passed through the first filter (FIG. 2, Sf1) and the current waveform passed through the second filter (FIG. 2, Sf2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the motor current anomaly detection of Knezevic into the direct current motor of Nakamura since the correction of errors in motor signals could be critical in the operation of feedback-controlled motor operation.
Regarding claim 4, Nakamura in view of Knezevic teaches the direct current motor according to claim 3, wherein Knezevic further teaches the configuration wherein the detector is configured to calculate a theoretical cycle of the current waveform generated by the difference in the number of turns from a cycle of the current waveform passed through the second filter (Column 3, lines 45-49), and the detector is configured to detect a current anomaly using the theoretical cycle and a cycle of the current waveform that passed through the first filter (Column 6, lines 51-54).
Regarding claim 7, Nakamura in view of Knezevic teaches the direct current motor according to claim 3, wherein Knezevic further teaches the configuration wherein the direct current motor is configured so that when one of the two power feeding brushes is in contact with two of the commutator segments (FIG. 1, 17, 31, 32; see annotated FIG. 1), the other one of the two power feeding brushes is in contact with only one of the commutator segments (FIG. 1, 16, 33; see annotated FIG. 1).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Knezevic as applied to claim 4 above, and further in view of U.S. Patent No. 7,668,690 to Schneider et al. (hereinafter Schneider).
Regarding claim 5, Nakamura in view of Knezevic teaches the direct current motor according to claim 4.
Nakamura in view of Knezevic does not teach the configuration wherein the detector is configured to determine that the current waveform has a missing peak when the theoretical cycle is greater than a value obtained by multiplying the cycle of the current waveform that passed through the first filter by a preset value that is greater than one.
However, Schneider teaches a motor control system where a detector (FIG. 2, 20) is configured to determine that a current waveform has a missing peak (Column 6, lines 50-66) when the theoretical cycle is greater than a value obtained by multiplying the cycle of the motor ripple waveform by a preset value that is greater than one (1.05 > 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the direct current motor of Nakamura in view of Knezevic with the missing peak detection scheme of Schneider since the correction of this error could be important in implementing proper feedback-controlled motor operation.
Regarding claim 6, Nakamura in view of Knezevic teaches the direct current motor according to claim 4.
Nakamura in view of Knezevic does not teach the configuration wherein the detector is configured to determine that the current waveform includes a split peak when the theoretical cycle is less than a value obtained by multiplying the cycle of the current waveform that passed through the first filter by a preset value that is less than one.
However, Schneider teaches a motor control system where a detector (FIG. 1, 20) is configured to determine that a current waveform includes a split peak (Column 6, lines 50-66; Column 7, lines 5-26) when the theoretical cycle is greater than a value obtained by multiplying the cycle of the motor ripple waveform by a preset value that is less than one (0.95 < 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the direct current motor of Nakamura in view of Knezevic with the split peak detection scheme of Schneider since the correction of this error could be important in implementing proper feedback-controlled motor operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KIEL MIGUEL RODRIGUEZ whose telephone number is (571)272-9881. The examiner can normally be reached Monday - Friday 9:30am - 7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.K.R./Examiner, Art Unit 2832        
                              

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834